BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (“ BRF ” or " Company ") (BM&FBovespa: BRFS3; NYSE: BRFS), pursuant to the article 12, of CVM Instruction 358, of January 3, 2002, announces that it has received a notification from GIC Private Limited, a company with registered headquarters at 168 Robinson Road, #37-01, Capital Tower, Singapore, 068912 , registered with CNPJ/MF under No. 07.140.943/0001-69 , legally represented by Citibank Distribuidora de Títulos e Valores Mobiliários S.A. , registered with CNPJ/MF under No. 33.868.597/0001-40 (“ Notification ” and “ GIC ”, respectively), informing that, on May 4, 2017, its participation in the Company reached, in the aggregate, 51,913,800 common shares, which corresponds to approximately 6.39% of the totality of common shares issued by the Company. GIC also stated that (i) its interest in BRF extends only as far as mantaining a diversified trading portfolio and the increase of its shareholding is exclusively derived from a corporate reorganization carried out within its investment channel into the Company as detailed in the Notification herewith attached; therefore, it has no intention to control the Company or change its currents management structures of BRF and (ii) it is not a party to any agreement or contract regulating the right to vote regarding the securities issued by BRF. The Company enhances that it does not have a defined shareholding control, being its shares dispersed on the market in general. The original of the Notification is filed at the Company’s headquarters. São Paulo, May 9, 2017. Pedro de Andrade Faria Global Chief Executive, Financial and Investor Relations Officer 5 May 2017 Attn: Pedro de Andrade Faria Investor Relations Director BRF S.A. R Hungria. 1400 - 5° Floor 1455000 City: Sao Paulo State: SP Sao Paulo Brazil Dear Sir, OFFICIAL STATEMENT-POSITION IN BRF S.A. SHARES Pursuant to Article 12 of CVM Instruction no. 358, we, GIC Private Limited ("GIC") are required to notify BRF S.A. that our aggregate holdings in BRF S.A. Shares (ISIN: BRBRFSACNOR8) and its ADR (ISIN: US10552T1079) crossed the 5% disclosure limit as of 4 May 2017. The table below indicates the details of our holdings: Passenger
